UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                         Protective Order

                v.                                                             S1 21 Cr. 249 (SHS)

 James Thomas,
    a/k/a " Spazz,"
 Courtney Schloss,
    a/k/a "Bway,"
    a/k/a "Balenci ," and
 Duvaughn Wilson


                            Defendants.



       Upon the application of the United States of America, with the consent of the undersigned

counsel , the Court hereby finds and orders as follows :

       Confidential Material. The Government will make disclosure to the defendants of

documents, objects and information, including electronically stored information ("ESI"), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government's general

obligation to produce exculpatory and impeachment material in criminal case. Certain of that

discovery may include material that (i) affects the privacy and confidentiality of individuals ; (ii)

would impede, if prematurely disclosed, the Government's ongoing investigation of uncharged

individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated ; and (iv) is not

authorized to be disclosed to the public or disclosed beyond that which is necessary for the defense

of this criminal case. Discovery materials produced by the Government to the defendants or their

counsel that are either (1) designated in whole or in part as "Confidential" by the Government in

emails or communications to defense counsel, or (2) that include a Bates or other label stating

"Confidential," shall be deemed "Confidential Material."
NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       1. Confidential Material shall not be disclosed by the defendant or defense counsel,

including any successor counsel ("the defense") other than as set forth herein, and shall be used

by the defense solely for purposes of defending this action. The defense shall not post any

Confidential Material on any Internet site or network site to which persons other than the parties

hereto have access, and shall not disclose any Confidential Material to the media or any third party

except as set forth below.

       2. Confidential Material may be disclosed by counsel to:

           (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel , as needed for purposes of defending this action;

           (b) Prospective witnesses for purposes of defending this action; and

           (c) The defendant.

       3. The Government may authorize, in writing, disclosure of Confidential Material beyond

that otherwise permitted by this Order without further Order of this Court.

       4. This Order does not prevent the disclosure of any Confidential Material in any hearing

or trial held in this action, or to any judge or magistrate judge, for purposes of this action. All

filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49 .1.

        5. Except for Confidential Material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all Confidential Material,

including the seized ESI Confidential Material , within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any


                                                 2
order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later, subject to defense counsel's obligation to retain client files under the Rules of

Professional Conduct.

       6. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed Confidential Material. All such persons

shall be subject to the terms of this Order. Defense counsel shall maintain a record of what

Confidential Material has been disclosed to which such persons.

       7. This Order places no restriction on a defendant's use or disclosure of ESI that originally

belonged to the defendant.




                                                 3
                                     Retention of Jurisdiction
         8. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:


      AUDREY STRAUSS
      United States Attorney

by:   dt«~l C,
      Ashley C.
                 p c·olJc..o
                Nicolas
                                                        Date:    May 20, 2021

      Assistant United States Attorney


SO ORDERED:

Dated: New York, New York
       May 24, 2021




                                                 4
                             Consent to Entry of Protective Order

I, Lance Lazzaro, Esq. , have read and reviewed the proposed Protective Order in the case of United
States v. James Thomas, et al., S 1 21 Cr. 249 (SHS), and I consent to the entry of the Order on
behalf of my client, Courtney Schloss.




               Lance Lazzaro, Esq.
               Attorney for Defendant Courtney Schloss




                                                 5
                             Consent to Entry of Protective Order

1, Robert Soloway, Esq., have read and reviewed the proposed Protective Order in the case of
United States v. James Thomas, et al., Sl 21 Cr. 249 (SHS), and I consent to the entry of the Order
on behalf of my client, James Thomas.




               R bert Soloway, Esq.
               Attorney for Defendant                as




                                                 6
